75¥-/5*
CCA #       13-15-00192-CR                             OFFENSE:     Indecency with a Child

STYLE:      Kevin Ray Rangel v. The State of Texas     COUNTY:      Hidalgo

TRIAL COURT:              389th District Court                                                  MOTION
TRIAL COURT #:            CR-0448-13-H                     FOR REHEARING IS:
TRIAL COURT JUDGE:        Hon. Leticia Lopez               DATE: Mav 7. 2015
DISPOSITION: Dismir                                        JUDGE: Gregory T. Perkes

DATE:        05-7-15

JUSTICE:    Gregory T. Perkes           PC         S
PUBLISH:                              DNP:     x


CLK RECORD:     ,                                          SUPPCLKRECORD

RPTRECORD:                                                 SUPP RPTRECORD

STATE BR:                                                  SUPP BR

APPBR:                                                     PROSE BR



No Record was filed




                                IN THE COURT OF CRIMINAL APPEALS


                                                          CCA#                #>¥•/>
          P HO SE                  Petition                 Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                         DATE:

                                                            JUDGE:


DATE: '?/lj//*f&                                            SIGNED:                       PC:

JUDGE:       f.H OstAjJ**^                                  PUBLISH:                     DNP:




                    MOTION FOR REHEARING IN                 MOTION FOR STAY OF MANDATE IS:

CCA IS:                     ON                                                      ON

JUDGE:                                                      JUDGE: